Hadley, J.
This is a proceeding in mandamus, whereby it is sought to compel the issuance of a county warrant. On the 8th day of October, 1901, the board of county commissioners of Whitman county allowed, and ordered paid, to relator the sum of $1,753, the same being the balance due for the construction of a steel bridge across the Palouse river, in the city of Palouse, in said county. The board at said time directed the then county auditor, one C. G. Baby, to issue a county warrant to the relator for said sum, drawn, on the treasurer of said county, and payable from the road and bridge fund. On the 18th day of October, 1901, said Baby, as county auditor aforesaid, did, pursuant to said order of the board, draw a warrant for said sum, payable to the ordeiyof relator from said fund. Thereafter, without the authority, knowledge, or consent of relator, the said Baby indorsed said warrant as follows: “American Bridge Company, by C. G. Baby, County Auditor,” and then presented the same to the county treasurer, who paid the amount called for in the warrant to said Baby, and the latter retained and appropriated the proceeds to his own use. Bo part of said sum of $1,753 has been paid to relator, and, prior to the commencement of this action, the relator demanded of said Baby, while the latter was county auditor, that he execute and deliver to it a warrant for said sum, as ordered and directed, but he neglected and refused to issue to relator auy warrant on account of said indebtedness. H. H. Wheeler, one of the respondents in this mandamus proceeding, is the successor of said Baby as county auditor, *43and a similar demand was made of him, which was also refused. The above facts appear in relator’s petition for a writ of mandate. The said Wheeler, as the present county auditor, and also the present members of the board of county commissioners, were made parties to the proceeding. The several members of the board of county commissioners joined in a separate demurrer to the petition and the said Wheeler, as auditor, also demurred separately thereto. The demurrers were by the court sustained. The relator elected to stand upon its petition, refusing to plead further, and judgment was thereupon entered, dismissing the action. The relator has appealed.
It appears by the petition that the county commissioners regularly allowed appellant’s claim, and ordered the county auditor to issue a warrant to appellant in payment of such approved claim. He drew and signed such a warrant, but it was never delivered to appellant, or to any one authorized to receive it. The auditor did not therefore “issue” the warrant. The Century Dictionary defines the word “issue,” when used as a verb, as follows: “To send out; deliver for use; deliver authoritatively; emit; put into circulation.” Under the above definition, a county warrant is not “issued” until it is actually delivered into the hands of a person authorized to receive it. Such was expressly held in State v. Pierce, 52 Kan. 521, 35 Pac. 19. The same principle, in effect, was declared in Yesler v. Seattle, 1 Wash. 308, 25 Pac. 1014, in which case the court observed as follows:
“In financial parlance the term ‘issue’ seems to have two phases of meaning. ‘Date of issue,’ when applied to notes, bonds, etc., of a series, usually means the arbitrary date fixed as the beginning of the term for which they run, without reference to the precise time when convenience or the state of the market may permit of their sale or delivery, and we see no reason why the act of March
*4426, 1890, should not have that interpretation. When the bonds are delivered to the purchaser, they will be ‘issued’ to him, which is the other meaning of the term.”
Section 393, Bal. Code, which enumerates the duties of county auditors, among, other things contains the following:
“For claims allowed by the county commissioners . . . he shall draw a warrant on the county treasurer made payable to the claimant or his order . . . and when a warrant is issued, the stub shall be carefully retained ??
His duty is, therefore, manifest. He shall not only “draw” the warrant, but he shall also “issue” it — that is to say, deliver it; and when he issues it, he shall retain the stub. Thus, the mere drawing is not an issuance, but the latter requires the additional act of a subsequent authoritative delivery. When so delivered, the stub shall be retained, and issuance is then complete.
Appellant is, therefore, in the position of holding a claim duly approved and allowed by the county commissioners, for which no warrant has ever been issued. The allowance of the claim by the board of county commissioners had the conclusive effect of a judgment. Martin v. Supervisors etc., 29 N. Y. 645; Kelly v. Wimberly, 61 Miss. 548; Johnson v. Campbell, 39 Tex. 83. The auditor, therefore, has no discretion in the premises. His duty is clearly declared by statute, § 393, supra. It was the duty of the former auditor to issue the warrant, but, he not having done so, it follows the office, and, inasmuch as it remains undischarged, it becomes the obligation of the respondent Wheeler, as the successor of Baby and present incumbent of the office, to discharge the duty. The duty involves no discretion, is purely ministerial, and mandamus .is therefore the proper remedy to compel its *45performance. Bal. Code, §5755; Abernethy v. Medical Lake, 9 Wash. 112, 37 Pac. 306, State ex rel. Sheehan v. Headlee, 17 Wash. 637, 50 Pac. 493; State ex rel. Ross v. Headlee, 22 Wash. 126, 60 Pac. 126. The forgery of appellant’s indorsement, and the unauthorized turning over, to some one else, of a warrant merely drawn but not issued, although it was all done by the incumbent of the auditor’s office, did not discharge the duty of that office to appellant, and does not constitute any defense to the action. It is also immaterial that the appropriation of the money was made by the predecessor of the present incumbent of the office. People ex rel. Dannat v. Comptroller, 77 N. Y. 45.
Respondents urge that appellant has a plain, speedy, and adequate remedy by suit upon the official bond of the former county treasurer. We do not think appellant should be driven to the extremity of litigating with bondsmen concerning an obligation owing to it from the county, and in respect to which appellant has been in no way at fault. The county’s agents — the two auditors — have failed to discharge their duty, and that should not be urged as a reason why appellant, an innocent claimant, should be required to enter into vexatious litigation with persons who are entire strangers to its original contract with the county, out of which its present claim arose. In State ex rel. Craig v. Dougherty, 45 Mo. 294, it was held that the fact that the relator had a remedy on the respondent’s official bond did not preclude the remedy by mandamus. The same was held in Babcock v. Goodrich, 47 Cal. 488. To the same effect is State ex rel. Van Vliet v. Wilson, 17 Wis. 709.
“Though corporations and ministerial officers are liable to be sued for neglect of duty, yet the writ of mandamus will go to compel a proper execution of their duties, *46such suits not accomplishing the object desired — the fulfillment of the duty.” Merrill, Mandamus, § 109.
The same rule is stated by another author as follow's:
“Nor will the fact that the party aggrieved by the nonperformance of official duty has a remedy by an action against the officer upon his official bond prevent the courts from lending their aid by mandamus to enforce the duty, the remedy upon the bond being inadequate for the grievance.” High, Extr. Leg. Rem. (3d ed.), §35.
Moreover, the plain, speedy, and adequate remedy by an ordinary action, which will defeat the right to mandamus must be a remedy against the respondent in the mandamus proceedings, and not against third persons. Merrill, Mandamus, §53, p. 59; Williams v. Clayton, 6 Utah 86, 21 Pac. 398; Palmer v. Stacy, 44 Iowa 340; State ex rel. Sears v. Wright, 10 Nev. 167. Appellant, under its contract with the county, is entitled to receive a warrant. It is the duty of the auditor to issue such warrant, and appellant is entitled to have that duty discharged without being driven to sue the bondsmen of a former county auditor. There is no other plain, speedy, and adequate remedy to compel the respondent auditor to discharge his said duty.
The county commissioners were made parties in this proceeding on the theory that the county will be ultimately affected by the result. Under the circumstances detailed 'in the allegations of the petition, we think the commissioners were not improperly joined as parties, although they may not have been necessary ones. We therefore believe that the court erred in sustaining each of the demurrers to the petition.
The judgment is reversed, and the cause remanded, with instructions to the lower court to overrule the demurrers.
Dunbar and Mount, JJ., concur.
*47Anders, J.
While I believe the court erred in sustaining the demurrer to the complaint herein, interposed by the county auditor, I am of the opinion that tíre commissioners were not proper parties to the action, and, for that reason, I think their demurrer was properly sustained.